Citation Nr: 0213823	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  

[The Board will later issue a separate decision on the issues 
of entitlement to higher ratings for sarcoidosis, lichen 
simplex, and a cervical spine disability.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from April 1991 to March 2000.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Columbia, South Carolina RO which, in part, denied service 
connection for migraine headaches.  This is the only issue 
addressed in the present Board decision.  In February 2002, 
the veteran's claims file was transferred to the Montgomery, 
Alabama RO.  

The March 2000 RO decision also granted service connection 
for sarcoidosis (rated 0 percent), lichen simplex (rated 0 
percent), and a cervical spine disorder (rated 10 percent); 
the veteran appeals for higher ratings for these conditions.  
The Board is undertaking additional development of the 
evidence on these issues, pursuant to the authority granted 
by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 2002)(to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing such issues.  


FINDING OF FACT

The veteran's migraine headaches began during active service.  


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1991 
to March 2000.  Her service medical records indicate that she 
was treated for complaints of headaches.  A November 1993 
treatment report noted that the veteran complained of 
headaches and burning eyes.  The impression was compound 
myopic astigmatism, both eyes.  An April 1999 treatment entry 
noted that the veteran complained of having unilateral 
decreased visual acuity which would last from several seconds 
to minutes.  It was noted that the veteran had been diagnosed 
with sarcoidosis.  The assessment was probable ocular 
migraine.  On a medical history form at the time of an 
October 1999 examination, the veteran checked that she 
suffered from frequent or severe headaches.  There was a 
notation that the veteran had migraine headaches since 1999 
and that she was taking medication (Verapamil).  The October 
1999 objective examination included a normal neurological 
evaluation.  

The veteran underwent a general medical examination for the 
VA (performed by QTC Medical Services) in October 1999, while 
she was still in the service.  She reported that she had 
suffered from migraines on and off since 1998.  Following 
current examination, the diagnoses included migraine 
headaches.  The examiner commented that by the veteran's 
history, she had a problem that was significant for her in 
the past and that, fortunately, the headaches were presently 
occurring on a less frequent basis.  

A March 2000 treatment record from the Eisenhower Army 
Medical Center, while the veteran was still in service, notes 
that she was seen for disorders including migraine headaches.  

The veteran underwent a VA neurological examination in June 
2000.  She reported that she suffered from headaches, which 
she described, and she said she took Fiorinal.  She indicated 
that during her period of service, she underwent a magnetic 
resonance imaging study and a computerized axial tomography 
scan of her head, which were negative.  Following current 
examination, the impression was headaches, questionably of 
the migraine type.  The examiner suggested that the veteran 
undergo a trial period of Midrin.  The veteran also underwent 
a VA cardiovascular examination in June 2000.  It was noted 
that she had a history of headaches which were diagnosed as 
migraine in the past.  The impressions included migraine 
headaches.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for service connection migraine 
headaches.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records show complaints, 
diagnosis, and treatment of migraine headaches, and the 
condition was noted on VA examinations just before and just 
after release from active duty.  It appears chronic migraine 
headaches currently exist and that they began during active 
duty.  The Board concludes that migraine headaches were 
incurred in service, and service connection is warranted.





ORDER

Service connection for migraine headaches is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

